COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                 NOTICE OF REQUEST TO MAKE PAYMENT
                                ARRANGEMENTS FOR REPORTER’S RECORD

Appellate case name:       Eduardo Martinez v. The State of Texas

Appellate case number:     01-15-00592-CR

Trial court case number: 1031995

Trial court:               183rd District Court of Harris County

        The court reporter, Billy Jalufka, notified the Court that appellant has not made arrangements to
pay for the record. Our records indicate that the appellant is not appealing as an indigent.

       We may consider an appeal without a reporter’s record if no reporter’s record is filed due to
appellant’s fault. Rule 37.3(c) of the Rules of Appellate Procedure provides:

       If No Reporter’s Record Filed Due to Appellant’s Fault. Under the following
       circumstances, and if the clerk’s record has been filed, the appellate court may — after
       first giving the appellant notice and a reasonable opportunity to cure — consider and
       decide those issues or points that do not require a reporter’s record for a decision. The
       court may do this if no reporter’s record has been filed because:

           (1)   the appellant failed to request a reporter’s record; or

           (2)   (A) appellant failed to pay or make arrangements to pay the reporter’s fee
                     to prepare the reporter’s record; and

                 (B) the appellant is not entitled to proceed without payment of costs.

TEX. R. APP. P. 37.3(c).

           The appellant is hereby notified that this appeal may be considered without a reporter’s
record unless on or before October 27, 2015, the appellant (1) causes the record to be filed in this Court
by paying for the record, (2) files proof that he has made arrangements to pay the reporter’s fee to
prepare the reporter’s record or (3) files proof that he is entitled to proceed without payment of costs.


Clerk signature: _
Date: October 15, 2015